DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21 – 27 are pending for examination.  Claims 1 – 20 are canceled.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.

Specification
The disclosure is objected to because of the following informalities:
Applicant is required to provide updated status information for cross-reference applicants including US issued Patent No. (para. 001).  
Appropriate correction is required.

Claim Objections
Claims 21 - 27 are objected to because of the following informalities:  
As to claim 21, 
“the at least one programmable processor” (line 2), “the data” (line 2), “the data source” (line 3), “the network protocol” (line 3), and “the downstream task” (line 7) lack proper antecedent basis.
Line 5, “a value” should be – the value --? (see line 4, “a second field for storing a value”).
As to claim 24, “the unbundling” lack proper antecedent basis.

As to claim 25, line 2, “the unbundling task” and ‘the plurality of batch files’ lack proper antecedent basis.
As to claim 26, lines 2 – 4, “the unpacking” lack proper antecedent basis. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 22, it is not clearly understood that “the downstream task” (line 3) refers to “a downstream task” (line 2) or “the downstream task” in line 7 of claim 21. If “a downstream task” and “the downstream task” are different components, “a downstream task” they should be named different such as “another downstream task” to clearly differentiate two components.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 – 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of U.S. Patent No. (9,632,847  hereinafter 847). 

Claims 21 - 26 of current application 17/243,428 (hereinafter 428)
Claims 1, 6, and 7 of Patent No. 9,632,847 (hereinafter 847)
21. A computer implemented method comprising: 



generating, by the at least one programmable processor, a tuple from the data received from the data source having the network protocol, the tuple comprising a first field containing at least one of a message or a path reference to a file in a first storage area and a second field for storing a value; creating a plurality of files in the first storage area from the tuple based on at least a value in the second field; distributing the plurality of files to the downstream task for processing, the distributing comprising extracting a portion of files containing the message from the plurality of files to allow the downstream task to process the portion of files and generate a processed tuple for transmission to a message normalization task; converting, by the message normalization task, the portion of files in the processed tuple into an output tuple based at least on a native string format of the message contained in the portion of files; and transmitting, by the message normalization task, the output tuple to a data sink.


1. A computer-implemented method comprising: 
receiving, by a distributed process in a data stream (claimed data source), a data object (claimed tuple) from a data source, the distributed process having a sequence of a plurality of categories, a category of the plurality of categories comprising a task to operate on the data object, the data object comprising a plurality of files, the plurality of categories (claimed first field, second field) comprising: 
an in-protocol task category comprising a protocol for receiving the data object; 
an unbundling task category comprising a second protocol for unbundling the data object and/or the plurality of files into a file staging area are based on a designation, by a file path, for the plurality of files to be unbundled into the file staging area; 
an unpacking task category comprising an unpacking task that unpacks a message from the plurality of files in the file staging area; 

a message normalization task category comprising a format specific task that converts the message into the data object; and 
a validation task category comprising a validation task that comprises at least one of: 
conversion of data object field values to a specific format, setting a default value of the data object field values, and rejecting the data object when the data object has invalid or out-of-scope data; 
passing the data object to the task based on determining that the task is able to operate on the data object; 
passing the plurality of files to the file staging area of the distributed process where the plurality of files are stored in a memory, the passing to the file staging area based on determining that the task is unable to operate on the data object; passing, in a sequential manner, the plurality of files from the file staging area to the task; 
operating, by the task, on the data object or the plurality of files passed from the file staging area; and 
outputting, by the task, the data object operated on by the task to a next category in the plurality of categories or to a data sink.
22.  The method of claim 21, further comprising redirecting, by the at least one programmable processor, the tuple to the first storage area instead of to a downstream task, in response to determining the downstream task is unable to process a plurality of files.
1.    “…the passing to the file staging area based on determining that the task is unable to operate on the data object…” 
Note: passing to is interpreted as redirecting to. 
23. The method of claim 21, wherein the protocol for receiving the data is one of: FTP/S, HTTP/S, Rest, SOAP, or Web Sockets.
6. The computer-implemented method of claim 1, wherein the protocol for receiving the data object is one of: FTP/S, HTTP/S, Rest, SOAP, or Web Sockets.
24. (New) The method of claim 21, wherein the unbundling is based at least on a type of file bundling comprising at least one of ZIP, RAR, and TAR compression formats.
7. The computer-implemented method of claim 1, wherein the second protocol for unbundling the data object and/or the plurality of files into the file staging area is based on the data object and/or the formatted plurality of files being in one of a: ZIP, RAR, or TAR format.
25. The method of claim 21, wherein a plurality of tuples are outputted from the unbundling task and comprise a plurality of path references corresponding to the plurality of batch files stored at the first storage area.
1.  “…an unbundling task category comprising a second protocol for unbundling the data object and/or the plurality of files into a file staging area are based on a designation, by a file path, for the plurality of files to be unbundled into the file staging area;”
26. The method of claim 21, the unpacking comprises unpacking a batch file referenced by the tuple and generating an unpacked message stored in the tuple based at least on a formatting type of the unpacked message.
1. “…an unpacking task category comprising an unpacking task that unpacks a message from the plurality of files in the file staging area…”




Claims 21 – 25 are anticipated by claims 1, 6 and 7.
 
Claim 21 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6 of U.S. Patent No. 11,016,831 (hereinafter 831). 

Claims 21 – 27 of current application 17/243,428 (hereinafter 428)
Claim 1 - 6 of Patent No.11,016,831 (hereinafter 831)
21. A computer implemented method comprising: 
generating, by the at least one programmable processor, a tuple from the data received from the data source having the network protocol, the tuple comprising a first field containing at least one of a message or a path reference to a file in a first storage area and a second field for storing a value; creating a plurality of files in the first storage area from the tuple based on at least a value in the second field; distributing the plurality of files to the downstream task for processing, the distributing comprising extracting a portion of files containing the message from the plurality of files to allow the downstream task to process the portion of files and generate a processed tuple for transmission to a message normalization task; converting, by the message normalization task, the portion of files in the processed tuple into an output tuple based at least on a native string format of the message contained in the portion of files; and transmitting, by the message normalization task, the output tuple to a data sink.


1. A computer-implemented method comprising: 
generating, by at least one programmable processor executing an in-protocol task configured to receive data from a data source according to a network protocol, a tuple from the data received from the data source having the network protocol, the tuple comprising a first field and a second field, the first field containing a message or a path reference to a file in a file staging area, the second field including a value indicating whether the first field contains the message or the path reference, unbundling a plurality of files at the file staging area by an unbundling task, the unbundling task configured to create a plurality of batch files in the file staging area from the tuple based on at least a value in the second field stored at the tuple; redirecting the tuple to the file staging area instead of to a downstream task when the downstream task is unable to process a plurality of files contained in the tuple; distributing, from the tuple redirected to the file staging area, the plurality of files to the downstream task for processing, the distributing comprising extracting a portion of files containing the message from the plurality of files to allow the downstream task to process the portion of files and generate a processed tuple for transmission to a message normalization task; converting, by the message normalization task, the portion of files in the processed tuple into an output tuple, having a canonical form, based at least on a native string format of the message contained in the portion of files; and transmitting, by the message normalization task, the output tuple to a data sink.
22.  The method of claim 21, further comprising redirecting, by the at least one programmable processor, the tuple to the first storage area instead of to a downstream task, in response to determining the downstream task is unable to process a plurality of files.
1.  “…redirecting the tuple to the file staging area instead of to a downstream task when the downstream task is unable to process a plurality of files contained in the tuple…”
23. The method of claim 21, wherein the protocol for receiving the data is one of: FTP/S, HTTP/S, Rest, SOAP, or Web Sockets.
2. The method of claim 1, wherein the protocol for receiving the data is one of: FTP/S, HTTP/S, Rest, SOAP, or Web Sockets.
24. (New) The method of claim 21, wherein the unbundling is based at least on a type of file bundling comprising at least one of ZIP, RAR, and TAR compression formats.
3. The method of claim 1, wherein the unbundling is based at least on a type of file bundling comprising at least one of ZIP, RAR, and TAR compression formats.
25. The method of claim 21, wherein a plurality of tuples are outputted from the unbundling task and comprise a plurality of path references corresponding to the plurality of batch files stored at the first storage area.
4. The method of claim 1, wherein a plurality of tuples outputted from the unbundling task comprises a plurality of path references corresponding to the plurality of batch files stored at the file staging area.
26. The method of claim 21, the unpacking comprises unpacking a batch file referenced by the tuple and generating an unpacked message stored in the tuple based at least on a formatting type of the unpacked message.
5. The method of claim 1, further comprising unpacking a batch file referenced by the tuple, the unpacking comprising generating an unpacked message stored in the tuple based at least on a formatting type of the unpacked message.
27. The method of claim 26, wherein the unpacked message has a formatting type comprising at least one of CSV, JSON, and XML.
6. The method of claim 5, wherein the unpacked message has a formatting type comprising at least one of CSV, JSON, and XML.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 – 23 and 25 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (US PUB 2015/0271236 hereinafter Chen) in view of Branson et al., (US PUB 2013/0081042 hereinafter Branson).

As to claim 21, Chen teaches a computer implemented method comprising:
generating, by the at least one programmable processor (“The processor(s) 404 can be connected to a network interface 406 to allow for communication over a interconnect infrastructure. Additionally, the processor(s) 404 can be connected to a storage medium (or storage media) 408 to store information…” para. 0048), a tuple (“… multiple pieces of data can be combined (also referred to as "batched") into a message for communication from one processing node to another processing node…” para. 0018 - 0020) from the data received from the data source having the network protocol  (“…a network interface 406 to allow for communication over a interconnect infrastructure…” para. 0048), the tuple (“…A tuple contains values for a respective set of attributes…”, para. 0019) comprising a first field containing at least one of a message (“…For example, for data relating to employees of an enterprise, the attributes of a tuple can include an employee identifier, an employee name, a department identifier (to identify a department that the employee works in), and so forth.” para. 0019) or a path reference to a file in a first storage area and a second field for storing a value (“A tuple contains values for a respective set of attributes. For example, for data relating to employees of an enterprise, the attributes of a tuple can include an employee identifier, an employee name, a department identifier (to identify a department that the employee works in), and so forth. A given tuple can contain values…” para. 0019 and 0024) and (“… The batch message can include the following portions: a key portion containing the attribute(s) of the respective key…” para. 0026 – 0029); 
[creating a plurality of files in the first storage area from the tuple based on at least a value in the second field]; 
distributing the plurality of files to the downstream task for processing (a message for communication from one processing node to another processing node…” para. 0018 - 0020), [the distributing comprising extracting a portion of files containing the message from the plurality of files to allow the downstream task to process the portion of files and generate a processed tuple for transmission to a message normalization task]; 
converting, by the message normalization task (“…The subscriber operator instance…” para. 0028 and 0046), the portion of files in the processed tuple into an output tuple based at least on a native string format of the message contained in the portion of files (“…The subscriber operator instance receiving the batch message unpacks and deserializes the tuples…” para. 0028 and 0046); and 
[transmitting, by the message normalization task, the output tuple to a data sink].
Chen does not but Branson teaches
creating a plurality of files in the first storage area from the tuple based on at least a value in the second field (“…Source 135 flows into the processing element PE1, which in turn emits tuples that are received by PE2 and PE3. For example, PE1 may split data attributes received in a tuple and pass some data attributes to PE2, while passing other data attributes to PE3. Data that flows to PE2 is processed by the operators contained in PE2, and the resulting tuples are then emitted to PE4 on compute node 130.sub.2…” para. 0040) and (‘…each of the data paths and processing elements may be prioritized according to an importance of the processing element or associated job, the amount of data being sent…” para. 0068) and the distributing comprising extracting a portion of files containing the message from the plurality of files to allow the downstream task to process the portion of files (“… Source 135 flows into the processing element PE1, which in turn emits tuples that are received by PE2 and PE3. For example, PE1 may split data attributes received in a tuple and pass some data attributes to PE2, while passing other data attributes to PE3...” Para. 0040) and generate a processed tuple for transmission to a message normalization task (“…the resulting tuples are then emitted to PE4 on compute node 130.sub.2…” Para. 0040); 
transmitting, by the message normalization task, the output tuple to a data sink (“…the operator graph begins at a source 135 (that flows into the processing element labeled PE1) and ends at sink 140.sub.1-2…” para. 0040).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Chen by adopt the teachings of Branson because Branson would split data to easily process and transmission when amount of data is too large to process at downstream processing element (para. 0040 and 0069 - 0070).

As to claim 22, Chen modified by Branson teaches the method of claim 21, Chen does not but Branson teaches further comprising redirecting, by the at least one programmable processor, the tuple to the first storage area (“…PE1 may split data attributes received in a tuple and pass some data attributes to PE2...” Para. 0040)  instead of to a downstream task, in response to determining the downstream task is unable to process a plurality of files (“…Once a first processing element experiences backpressure--e.g., its buffer reaches maximum capacity such that it can no longer accept data from other upstream processing elements--the backpressure begins to spread to these upstream processing elements since the first processing element can no longer accept data from the upstream processing elements. The upstream processing element must then store the refused data in their own buffers.” Para. 0020) and (“…A downstream processing element with a slow response time may be unable to process data as fast as it is received, thus causing backpressure that may spread to upstream processing elements...” Para. 0072). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Chen by adopt the teachings of Branson because Branson would split data to easily process and transmission when amount of data is too large to process at downstream processing element (para. 0040 and 0069 - 0072).
 
As to claim 23, Chen modified by Branson teaches the method of claim 21, Chen does not but Branson teaches wherein the protocol for receiving the data is one of: FTP/S, HTTP/S, Rest, SOAP, or Web Sockets (“…the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet …” para. 0029) and (“…network socket…” Para. 0039).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Chen by adopt the teachings of Branson because Branson provides variety of networks to carry big data as batched tuples (para. 0029 and 0039). 

As to claim 25, Chen modified by Branson teaches the method of claim 21, Chen teaches batch file (“…multiple pieces of data can be combined (also referred to as "batched") into a message for communication from one processing node to another processing node…” para. 0018 - 0020).
Chen does not but Branson teaches wherein a plurality of tuples are outputted from the unbundling task and comprise a plurality of path references corresponding to the plurality of [batch] files stored at the first storage area (“…Source 135 flows into the processing element PE1, which in turn emits tuples that are received by PE2 and PE3.  For example, PE1 may split data attributes received in a tuple and pass some data attributes to PE2, while passing other data attributes to PE3.…” figure 1 and para. 0040). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Chen by adopt the teachings of Branson because Branson would split data to easily process and transmission when amount of data is too large to process at downstream processing element (para. 0040 and 0069 - 0072).

As to claim 26, Chen modified by Branson teaches the method of claim 21, 
Chen teaches batch file (“…multiple pieces of data can be combined (also referred to as "batched") into a message for communication from one processing node to another processing node…” para. 0018 - 0020).
Chen does not but Branson teaches the unpacking comprises unpacking a [batch] file referenced by the tuple and generating an unpacked message stored in the tuple based at least on a formatting type of the unpacked message (“… Data tuples emitted from PE8 flow to PE9 on compute node 130.sub.4…” figure 1 and para. 0040). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Chen by adopt the teachings of Branson because Branson would transmit different kinds of messages (para. 0040 and 0069 - 0072).

As to claim 27, Chen modified by Branson teaches the method of claim 26, Chen does not but Branson teaches wherein the unpacked message has a formatting type comprising at least one of CSV, JSON, and XML (“the processing elements could be configured to receive or emit data in formats other than an N-tuple (e.g., the processing elements could exchange data marked up as XML documents) ….” Para. 0036). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Chen by adopt the teachings of Branson because Branson provides variety of file formats commonly used for messages (para. 0029 and 0039). 


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Branson as to claim 21, and further in view of Yambai et al., (US PUB 2012/0030247 hereinafter Yambai).

As to claim 24, Chen modified by Branson teaches the method of claim 21, Chen and Branson do not but Yambai teaches wherein the unbundling is based at least on a type of file bundling comprising at least one of ZIP, RAR, and TAR compression formats (“… The compressed batch of documents and metadata may include compressed zip files or folders…” para. 0028 and 0046). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Chen and Branson by adopt the teachings of Yambai because Yambai would compress files in batch file for convenient to transfer (0040).

 Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
	Zhang, (US PUB 2018/0129713), discloses method of data streaming on multiple processors running parallel (title, abstract and figures 1 – 3).
Castellanos, (US PUB 2016/0196188), discloses a method of batch-based streaming processing of tuples (title, abstract, and figures 1 – 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. sough/SPE, Art Unit 2192/2194